DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102, 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Pat. No. 3,478,639 to Gruca.
product, defined by its structure, not a process of using defined by its steps, one of ordinary skill in the art would recognize that the limitation does not clearly define particular structure of the claimed screw but also that function as broadly recited 
As regards claim 2, reference discloses further limitation of “the drilling member includes a pointed portion” – as shown. 
As regards claim 3, reference discloses further limitation of “the drilling member includes a drill tip” – as shown and described. 
As regards claim 4, reference discloses further limitation of “a washer mounted on the first shank and located under the head” – radially-enlarged flange portion on underside of the fastener drive head, “and an elastic cushion mounted on the first shank and located under the washer” – as shown at 34. 

As regards claim 6, reference discloses further limitation of “the head is provided with a restriction portion disposed horizontally” – the radially-enlarged flange at the bottom of the head’s drive structure, “and the restriction portion is provided with a rotation portion disposed vertically” – the head’s upward-extending drive portion defined at its upper, drive end. 
As regards claim 7, reference discloses further limitation of “the rotation portion is a sheet plate” – the annular flange anticipates geometry of ‘sheet plate’.  
As regards claim 8, reference discloses further limitation of “the rotation portion is a hexagonal nut” – as shown as recognized y one of ordinary skill in the art wherein three sides are illustrated in its side view.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 3,478,639 to Gruca in view of U.S. Pat. Application Publication No. 2009/0185880 to Gong.
Although the screw of Gruca ‘639 does not teach “the rotation portion is provided with a through hole”, i.e, does not teach the head including a hole, Gong ‘880 discloses that it’s well known in the art to provide a screw head including a through hole.  It would have been an obvious design choice or engineering expedient for one of ordinary skill in the art to provide the screw of Gruca ‘639 with a through hole as taught by Gong ‘880 as a design choice between equivalents wherein such modification would not otherwise .

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 3,478,639 to Gruca in view of U.S. Pat. No. 3,916,757 to Wilson.
Although the screw of Gruca ‘639 does not teach “the head is provided with a rotation portion, and the rotation portion has a tapered shape and is provided with a driving slot”, Wilson ‘757 discloses that it’s well known in the art to provide a screw head with a tapered shape and driving slot.  It would have been an obvious design choice or engineering expedient for one of ordinary skill in the art to provide the screw of Gruca ‘639 with a tapered shape and driving slot as taught by Wilson ‘757 as a design choice between equivalents wherein such modification would not otherwise affect function of the screw’s connection structure and/or to adapt the screw for environments of intended use wherein different-configured drive tool is intended to be.  In any case, the a tapered shape and driving slot is well known in the art and modification as proposed would not otherwise affect function of the screw’s connection structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677